DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/07/2022.  Original claim 1 is cancelled and new claims 2-27 are added per communications filed on 07/07/2022.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,868,591. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.




Instant Application Claim 2 Claims
‘591 Patent Claims 1+6+7 Claim
A method for wireless communications, comprising:
A method for wireless communications, comprising:
transmitting data as a bundled transmission to a first type of device, the first type of device having more limited communications resources relative to a second type of device, wherein:
transmitting data as a bundled transmission to a first type of device, the first type of device having more limited communications resources relative to a second type of device, wherein:
the more limited communications resources comprise reduced bandwidth, 
the bundled transmission comprises multiple bursts, 
each burst spans a plurality of transmission time intervals (TTIs), and 
the same data is transmitted in each burst; and
the more limited communications resources comprise reduced bandwidth,  the bundled transmission comprises multiple bursts 
 each burst spans a plurality of transmission time intervals (TTIs) and 
the same data is transmitted in each burst; and 
modifying spatial diversity by applying different precoding to different bursts in the bundled transmission, wherein a same precoding is used within a burst.
.modifying spatial diversity by applying different precoding to different bursts in the bundled transmission, wherein a same precoding is used within a burst


Rationales:
From the above claim comparison, one can see that claims 1+6+7 of the ‘591 anticipate all claimed limitations of claim 2 of the instant application in that the claims are overlap in scope.  There is a difference between the claims depicted in the strike-through words.  The difference appears to be broadening claim by omitting limitations.  Such difference is deemed obvious because it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 3-11, the claims are deemed obvious over the dependent claims 2, 5, 8-14, respectively for the same rationales applied to base claim 2 as above discussed.

Instant Application Claim 12
‘591 Patent Claim 15 Claims
An apparatus for wireless communications, comprising:
An apparatus for wireless communications, comprising:
a transmitter to transmit data as a bundled transmission to a first type of device, the first type of device having more limited communications resources relative to a second type of device, wherein:
a transmitter to transmit data as a bundled transmission to a first type of device, the first type of device having more limited communications resources relative to a second type of device, wherein:
the more limited communications resources comprise reduced bandwidth, 
the bundled transmission comprises multiple bursts, 
each burst spans a plurality of transmission time intervals (TTIs), and 
the same data is transmitted in each burst;
the more limited communications resources comprise reduced bandwidth,  the bundled transmission comprises multiple bursts 
 each burst spans a plurality of transmission time intervals (TTIs) and 
the same data is transmitted in each burst;
at least one processor; and
at least one processor; and
memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to configure the apparatus to modify spatial diversity by applying different precoding to different bursts in the bundled transmission, wherein a same precoding is used within a burst.
memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to modify frequency diversity for the bundled transmission by performing frequency hopping on different bursts in the bundled transmission such that successive bursts are transmitted using different frequency resources.


Rationales:
From the above claim comparison, one can see that claim 15 of the ‘591 anticipates all claimed limitations of claim 12 of the instant application in that the claims are overlapped in scope.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different parameters in increasing diversity for a bundled transmission to include performing frequency hopping in frequency diversity; precoding cycling in spatial diversity; and transmitting in certain burst length and burst gaps in time diversity.  It is obvious to those skilled in the art of claim drafting to draft claims in a subsequent filed application using different parameter(s) from reading claims in a prior filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.

Instant Application Claim 13 Claims
‘591 Patent Claims 16+21+22 Claims
A method for wireless communications by a first type of device, the first type of device having more limited communications resources relative to a second type of device, comprising:
A method for wireless communications by a first type of device, the first type of device having more limited communications resources relative to a second type of device, comprising:
receiving configuration information for modifying spatial diversity, wherein: different precoding to different bursts is applied in the bundled transmission, a same precoding is used within a burst, the bundled transmission comprises multiple bursts, and the same data is transmitted in each burst; and
receiving configuration information for modifying for a bundled transmission, the bundled transmission comprising multiple bursts wherein the same data is transmitted in each burst, the configuration information is further for modifying spatial diversity by applying different precoding to different bursts in the bundled transmission, wherein a same precoding is used within a burst; and
receiving and processing the bundled transmission in accordance with the configuration information, wherein the more limited communications resources comprise reduced bandwidth.
receiving and processing the bundled transmission in accordance with the configuration information, wherein the more limited communications resources comprise reduced bandwidth.


Rationales:
From the above claim comparison, one can see that claims 16+21+22 of the ‘591 anticipate all claimed limitations of claim 13 of the instant application in that the claims are overlapped in scope.  There is a differences between the claims depicted in the strike-through words and the bolded words.  Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  Such difference is deemed obvious because it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  Pertaining the difference depicted in the bolded words, it appears to be using different arrangement of the words in a sentence but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention.
As per dependent claims 14-22, the claims are deemed obvious over the dependent claims 17, 20-21, and 24-29, respectively for the same rationales applied to base claim 16 as above discussed.
As per claims 23-27, the claims are deemed obvious over claims 30-34 for at least the same rationales applied to base claims 2, 12, and 13 as above discussed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
It is noted that newly added claims 2-27 recite similar limitations as those in claims 1-34 of the ‘591 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sayana et al. (US 2013/0308572).
Zhang et al. (US 2012/0201329).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 7, 2022